Plaintiff’s application for leave to appeal to the Court of Appeals granted: Upon-such appeal the following question is certified: Was the relief properly conditioned on payment or provision for payment of the expenditures made after action brought? If plaintiff, pursuant to the permission granted, appeals to the Court of Appeals within thirty days, the. time within which plaintiff must elect whether he will comply with the conditions specified as provided in the 18th paragraph of the interlocutory judgment is extended to thirty days after, the determination by the Court of Appeals.of the appeal so taken. Application of *935the defendant for leave to appeal to the Court of Appeals granted. Upon such appeal the following questions are certified: I. Was the judgment authorized by the evidence and findings of the referee ? II. Is the judgment secundum allegata? ' III. Did the reception in evidence of conversations between Powers and Mansfield, or either of them, and the officers and directors óf the railroad company before and at the time of the making of the contract, as detailed at folios 2712, 3130, 3137, 3140, 3898, 3904, 3915, 3916, 4102, 4105, 5556, over tlie-objection and exception of the defendants Powers and Mansfield, constitute reversible error ?